 Case 16-19743            Doc 41       Filed 10/17/18 Entered 10/17/18 07:43:00                      Desc Main
                                          Document Page 1 of 1
      UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: JAMAAL D WALKER                                                ) Case No. 16 B 19743
                                                                   )
                                                            Debtor ) Chapter 13
                                                                   )
                                                                   ) Judge: JACK B SCHMETTERER

                                              NOTICE OF MOTION


 JAMAAL D WALKER                                                      CUTLER & ASSOC
                                                                      via Clerk's ECF noticing procedures
 8900 31ST ST #1
 BROOKFIELD, IL 60513

  Please take notice that on November 07, 2018 at 10:00 am my designee or I will appear before the Honorable
  Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion
  set forth below.

  I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
  named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on October 17,
  2018.

                                                                         /s/ Tom Vaughn

                TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS


 Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
 support thereof states:

 1.    On June 16, 2016 the Debtor filed a petition and plan under Chapter 13 of Title 11 U.S.C.

 2.    The debtor's plan was confirmed on October 05, 2016.

       A summary of the debtor's plan follows:


       Monthly Payment $1,170.00                              Last Payment Received: 10/02/2018


       Amount Paid $25,787.71                                 Amount Delinquent $4,002.29




 WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
 term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                       Respectfully submitted,
 TOM VAUGHN
 CHAPTER 13 TRUSTEE                                                    /s/ Tom Vaughn
 55 E. Monroe Street, Suite 3850
 Chicago, IL 60603
 (312) 294-5900
